DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
            Claims 31-50 are allowed over prior art made of record.

Reasons for Allowance

Regarding Claim 31, the references of the Prior Art of record, either singularly or in a combination, and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:
“automatically select and display a software application page from the plurality of existing software application pages stored at the mobile device based on the location identifier identifying the device location to be at the location of the one or more of the category of products, the specific produce, or the service in the retail environment”, as recited in claim 31, in combination with the remaining sequences and process steps of Claim 31.
Relevant prior art Pepin (2002/0011951) teaches device stores audio and visual data defining touristic information and correlating the geographic position of the tourist guide with relevant touristic information.   Based on the determined user’s position, the device notify the user about the location of the user such as your right is the magnificent Notre Dame Cathedral.  Would you like to know more?".  If the user answers "Yes", the system then will provide more information about the object"(Para[0012][0022]).  However, Pepin does not teach automatically displaying information regarding a product on the mobile device based the location of the mobile deice in a retail environment.

Claims 39 and 45 contain substantially similar limitations as claim 31, and therefore, claim 39 and 45 are also allowed.
Claims 32-38, 40-44 and 46-50 are allowed as being dependent from either claim 31 or 39 or 45.



	Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175   
Tuesday, March 2, 2021